DETAILED ACTION

This office action is a response to the request for continued examination filed on 7/26/2022. Claims 1-4, 7-10, 12-15 and 18-21 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-4, 7-10, 12-15 and 18-21 (renumbered as 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 7/1/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for a UE for receiving channel state information (CSI) reporting configuration information and resource configuration information from a base station. A type of CSI reporting is identified based on the CSI reporting configuration and CSI reporting is performed selectively based on the type of CSI reporting. The resource configuration indicates whether the CSI-RS resource correspond to different transmission beams or a same transmission beam.
Closest prior art include Sayana et al., Tang, and Sadiq et al. Sayana discloses a method for transmitting a CSI feedback report to a serving cell where CSI reference signal with CSI-RS resources and CSI configuration are transmitted from a base station to a UE. Tang discloses a method for receiving beam indication information sent by a network device where the network side device ma configure a plurality of CSI-RS resources through downlink signaling. A one-bit beam indication used to indicate beams used for CSI-RS resources. Sadiq discloses that a UE may receive refined reference signals (RRS) that include an active beam RRS corresponding to the active beam. 
Although Sayana discloses a CSI request to indicate the set of CSI-RS resources for CoMP, and the choice of the CSI-RS for reporting can be based on the corresponding RSRP or RSRQ; prior art on record does not disclose the claimed features of identifying a CSI reporting type including a reference signal receiver power (RSRP) reporting and none, and CSI reporting not being performed when the CSI reporting type is identified as none. 
Claims 1, 7, 12, 18 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of identifying a type of CSI reporting based on the CSI reporting configuration information, wherein the type of CSI reporting is identified from among a plurality of types of CSI reporting including reference signal received power (RSRP) reporting and none; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414